Per Curiam.
In a foreclosure suit in chancery, under
chapter 247, 2 How. Stat., the relator, a corporation, obtained a decree against the mortgagors for the deficiency. Execution was issued and returned nulla bona. It then commenced proceedings under chapter 278, 2 How. Stat., entitled “Proceedings at Law in the Nature of a Judgment Creditor’s Bill.” The respondent held that this chapter applied only to judgments at law, and not to decrees in chancery. We think the court in error. In 5 Enc. Pl. & Prac. 489, it is stated that “it has been uniformly determined that such [ money ] decrees may be made the basis of creditors’ bills.” The authorities from the different States are there cited. If this be so, we see no reason why we should hold that the chapter above cited is not applicable to this proceeding.
The writ will issue as prayed.